DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 14, 15, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myer et al. (US 2009/0247011) hereafter Myer.
Regarding claims 14, Myer discloses a plurality of electrical contact units 104 in a connector housing 138 to form (assembled) an electrical connector 100, comprising: fitting the connector housing 138 with the contact units 104; and moving a locking tool 250 separate from the connector housing  138 into the connector housing 138 from a side of a plug face 128 (through channel 126) of the connector (see fig. 2), the locking tool 250 actuating a contact securing flap 190 of the connector housing 137 that engage and lock the contact units 104 (see figs. 2-4). 
As discussed above, Myer discloses all the structural limitations, the method steps such as fitting, moving are considered as inherent when the structural elements are present and used as intended.
Regarding claim 15, Myer, discloses the locking tool 250 is moved into the connector housing along an outside of the contact securing flap 190 up to a mechanical stop (see fig. 5), the locking tool 250 changes an orientation of a flap wall of the contact securing flap 190.
Regarding claim 21, Myer, discloses the locking tool 250 abuts (see fig. 5) a flap wall of the contact securing flap 190 to pivots the contact securing flap from an 
Regarding claim 22, Myer, discloses a plane of the flap wall is oblique to a longitudinal direction of the connector housing in the open position (fig. 2), and the plane of the flap wall is substantially (it is to be noted that, the term “substantially” renders the invention and making claim broader) parallel to the longitudinal direction in the locking position (figs. 3-4).

Allowable Subject Matter
Claims 1-3, 7-13, 17, 18-20 are allowed as allowable subjected matter is incorporated in independent claims.
Claims 16 and 23 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art does not disclose or suggest a locking position of the contact securing flap can be tested by a testing tool moved into the connector housing, the testing tool is movable into the connector housing through an unlocking compartment of the contact securing flap and up to a mechanical stop of the contact housing receptacle in a correct locking position, the testing tool rests against a mechanical stop of the contact securing flap or the unlocking compartment in an incorrect locking position as required in combination with other limitations of this claim.
Regarding claim 23, the prior art does not disclose or suggest, wherein the contact securing flap has an unlocking compartment formed from the contact securing flap or protruding from the contact securing flap, the unlocking compartment is formed by a flap wall of the contact securing flap and a compartment wall of the unlocking component spaced apart from the flap wall.

Response to Arguments
Applicant's arguments filed on 7/7/2021 have been fully considered but they are moot on new ground of rejection as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831